DETAILED ACTION
This Office Action is in response to the application 17/164,435 filed on February 01st, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/11/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting over claims 1 and 9 of U.S. Patent Number 11,005,661 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1 and 11; claims 1 and 11 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “initiat[ing] a secure communication interface between the computing device and a client device with a human subject and a second location,” “receiv[ing] a plurality of current physiological data associated with the human subject,” “inputt[ing] an identifier of a pharmaceutical element,” “identify[ing] a plurality of pharmaceutical elements as a function of the plurality of current physiological data,” “display[ing] the plurality of pharmaceutical elements to a user of computing device,” “determin[ing] a tolerability of the pharmaceutical element” and “generat[ing] a digitally signed prescription as a function of the determination” are directed to an abstract idea as the claims recite mental processes. Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional element(s) (i.e., a computing device, a secure communication interface, a client device).  However, said additional element is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting/receiving/comparing/determining/requesting/receiving/comparing/determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As mentioned above, although the claims recite additional element, said element taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. Generating a digitally signed prescription as a function of the determination is conventional, well know routing in view of Berkeeimer memo here (i.e., specification of the instant application, par. [0049]). Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-10 and 12-20; claims 2-10 and 12-20 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Stein et al. (Stein), U.S. Pub. Number 2017/0300654, in view of Rose et al. (Rose), U.S. Pub. Number 2018/0192965.
Regarding claim 1; Stein discloses a system for telemedicine prescription through remote sensing, the system comprising a computing device at a first location, the computing device configured to:
initiate a secure communication interface between the computing device and a client device associated with a human subject and at a second location (pars. 0065-0066; telemedicine can include the use of telecommunication and information technology to support health care when distance separates the patient from the caregiver; initiation of telemedicine can include Tele-stroke diagnosis and measurements.);
receive, from at least a remote sensor at the second location, a plurality of current physiological data associated with the human subject (par. 0231; photoacoustic imaging is based on the photoacoustic effect; in photoacoustic imaging, non-ionizing laser pulses are delivered into biological tissues.);

identifying a plurality of pharmaceutical elements as a function of the plurality of current physiological data (par. 0073; identifying abnormalities or reduced blood flow in neck or brain blood vessels are important because of the associated urgency with addressing these conditions.); 
displaying the plurality of pharmaceutical elements to a user of the computing device (par. ..75; transmit energy to a region of interest, such as in the patient’s head and neck regions and/or cranial and carotid regions.); and
receiving a command from a user of the computing device selecting a pharmaceutical element of the plurality of pharmaceutical elements (par. 0098; receiving hospital and emergency medicine and neurology and radiology professionals and ancillary services at the receiving hospital.);
determine, as a function of the plurality of current physiological data, a tolerability of the pharmaceutical element (par. 0222; compare blood flow in blood vessels in comparison from one side of the brain to the other, is available for brain emboli detection, and can reliably predict vessel obstruction.); and 
generate a digitally signed prescription as a function of the determination (par. 0163; processing of medical measurement data generated by one or more medical instruments 275 and routing of communications via the network router 220.).
Stein fails to explicitly disclose input, using the secure communication interface, an identifier of a pharmaceutical element.
However, in the same field of endeavor, Rose discloses integrated medical device and home based system to measure and report vital patient physiological data via telemedicine comprising input, using the secure communication interface, an identifier of a pharmaceutical element (Rose: par. 0074; Fig. 10; a web-portal snap shot 1000 of subsequent steps in a MedWand session, showing the session information, physician name, MedWand device id and/or serial no., Physician ID, session time and date; patient information 1020 such as name, birth date, sex, photo, contact information is also presented; various other information may be presented, to confirm the identity of the participants, equipment being used.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rose into the systems and methods of Stein comprising input, using the secure communication interface, an identifier of a pharmaceutical element to provide effective telemedicine with a remote clinician (Rose: par. 0002).
Regarding claim 2; Stein and Rose disclose the system of claim 1, wherein Stein further discloses identifying the plurality of pharmaceutical elements further comprises: receiving pharmaceutical training data correlating physiological data elements to pharmaceutical data elements (Stein: par. 0073; identifying abnormalities or reduced blood flow in neck or brain blood vessels are important because of the associated urgency with addressing these conditions.); training a pharmaceutical classifier as a function of the pharmaceutical training data (Stein: par. 0191; Tomography of oxygenation in various regions of middle cerebral artery territory and various regions of basilar artery can also be performed.); and identifying the plurality of pharmaceutical elements as a function of the pharmaceutical classifier and the plurality of current physiological data (Stein: par. 0098; receiving hospital and emergency medicine and neurology and radiology professionals and ancillary services at the receiving hospital.).
Regarding claim 3; Stein and Rose disclose the system of claim 1, wherein Stein further discloses the computing device is configured to determine the tolerability of the pharmaceutical element by: retrieving stored physiological data as a function of current physiological data (Stein: par. 0191; a potential stroke can be identified by providing brain insight data to the medical personal in advance of the patient’s arrival; the telemedicine system 2000 can provide a depiction of the middle cerebral arteries, carotid arteries, and basilar Artery.); and determining the tolerability of the pharmaceutical element as a function of the stored physiological data (Stein: par. 0210; identify critical stenosis or obstruction in specific neck and brain blood vessels that will provide information for correct hospital transport, hospital preparation for stroke intervention, appropriate treatment selection, and time savings to save brain cells.).
Regarding claim 6; Stein and Rose disclose the system of claim 1, wherein Stein further discloses the digitally signed prescription includes a timestamp indicating a time of initiation (Stein: par. 0151; the alerting system 126 can generate an alert that identifies the anticipated arrival time of the vehicle 102 to a hospital.).
Regarding claim 7; Stein and Rose disclose the system of claim 1, wherein the digitally signed prescription includes an expiration period (Stein: par. 0105; the telemedicine system can use the aforementioned teleconferencing solutions at the application layer; however, those applications ride on top of the fully redundant physical, network and transport layers, which are designed as a complete system, with no single point of failure and with 5-9 s (99.999%) availability.).
Regarding claim 8; Stein and Rose disclose the system of claim 1, wherein Stein further discloses the computing device is further configured to post the digitally signed prescription to a distributed data structure (Stein: par. 0086; public and emergency services providers about the signs and symptoms of stroke.).
Regarding claim 9; Stein and Rose disclose the system of claim 8, wherein Stein further discloses the distributed data structure includes an immutable sequential listing (Stein: par. 0222; doppler analysis follows a sequential analysis of the ophthalmic vessels, the vessels in the anterior circulation, noted pre-temporally, and the posterior circulation at the back of the head, with continuous listening for bruits and atherosclerosis and also emboli followed by prolonged embolidetection.).
Regarding claim 10; Stein and Rose disclose the system of claim 1, wherein Stein further discloses the computing device is further configured to transmit a prescription identifier to client device (Stein: par. 0200; a neurological exam can be performed in the emergency vehicle and corresponding multimedia information of the exam as well as medical images from one or more medical imaging modalities are transmitted to an operation center, as well as one or more medical facilities.).
Regarding claims 11-13 & 16-20; Claims 11-13 & 16-20 are directed to method which have similar scope as claims 1-3 & 6-10. Therefore, claims 11-13 & 16-20 remain un-patentable for the same reasons. 

Allowable Subject Matter
Claims 4, 5, 14, or 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/
Primary Examiner, Art Unit 2436